DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Arguments
3.	Applicant’s arguments with respect to the rejections of claims 29-36 under AIA  35 U.S.C. 103 have been fully considered but they are not persuasive. Therefore the rejections of claims 29-36 are hereby maintained. 
	Regarding claims 29-36, Applicant primarily argues that Kilgard does not disclose “transporting the critical region data to a critical area memory space of a display, wherein the critical region data in every frame of the video data received by the throttle module is transported as unpacked pixels to the display; transporting the non-critical region data to a non-critical area memory space of the display wherein the non-critical region data is transported as packed pixels to the display”. Specifically Applicant argues that Kilgard does not teach or suggest anything about transporting any data to a critical area of memory space or to a non-critical area of memory space. With regard to memory space Kilgard only refers to “a portion of host memory 412 that is allocated to the application, 
	Examiner respectfully disagrees. Kilgard describes (col. 10, lines 30-45) pixel transfer engine 815 performs pixel transfer operations on the rendered image data or decoded rendered image data to produce processed image data.  In step 855 pixel encode engine 810 determines if the source image is specified to be stored in packed float format within a portion of host memory 412 that is allocated to the application.  If so, in step 860, the processed image data received from pixel transfer engine 815 is encoded 
into the packed float format and transmitted as the source image data by pixel encode engine 810.  If, in step 855, pixel encode engine 810 determines that the source image is not specified to be stored in packed float format, pixel encode engine 810 transmits the processed image data as the source image data.  In step 870, the source image data transmitted by pixel encode engine 820 is stored in host memory 412. Col. using a particular packed float format is used to represent high dynamic range textures in a compact encoding to reduce the memory footprint needed to store the image data compared with other high dynamic range formats. Col. 14, lines 9-40, according to embodiments of the present invention, high dynamic range image data may be stored in the compact packed float format provided by the 3D graphics API extension while requiring less memory than conventional floating point formats that are typically used to represent high dynamic range data.  Furthermore, using a 3D graphics API extension to add support for the packed float format maintains compatibility with existing pixel processing while adding the ability to conserve memory space.  The 3D graphic API extension allows for an application to provide an image in a conventional format without 
Therefore, the packed float format is more compact than the half-precision floating point format while maintaining nearly the same precision. It is advantageous to store image data in the packed float format since the image data will require less memory compared with the half-precision floating point format or a conventional floating point format with 32 bits per component. This disclosure indicates that packed float format due to their special format to save memory can be stored in a different memory region for efficient memory access cycles. 
 	As to any other arguments not specifically addressed, they are the same as those discussed above. 

Response to Amendment
4. 	In response to the amendment, the rejection of claim 34 under 35 U.S.C. 112(b) is withdrawn.        

Claim Rejections - 35 USC § 103
5.	The text of those sections of Title 35, U.S. Code not included in this section can be found in a prior Office action.


Claim Rejections - 35 USC § 103
6.	The text of those sections of Title 35, U.S. Code not included in this section can be found in a prior Office action.

7.	Claims 29-36 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Kang et al. (US Publication 2015/0156557, hereinafter Kang) in view of Brannon Jr. et al. (US Publication 2007/0024706, hereinafter Brannon), and further in view of Kilgard (US Patent 8,149,243). 
Regarding claim 29, Kang discloses a method of transporting video data from an ultra-high definition image sensor, the method comprising:
receiving video data by a throttle module from the ultra-high definition image sensor (Kang, para’s 0049, 0050, 0009, receiving a plurality of portions of uncompressed media data divided into a plurality of screen region data; for example four portions of a 4K UHD image, each divided portion corresponds to a respective screen region of the whole image, the UHD media data was acquired consecutively in time and from an ultra-high definition image sensor as well known in the art);
identifying by the throttle module a portion of the video data as selected Kang, para’s 0049, 0050, 0054, receiving a manifest file, i.e., metadata, which contains information necessary to identify specific portion(s) of media data, i.e., frames, corresponding to screen region(s) for integrating the portions/frames into the entire UHD image).
transporting the selected uncompressed frames by the throttle module at a full transport rate of the throttle module on one channel to memory space of a display (Kang, para’s 0060, 0077, 0083, 0086, transmitting one of the portions in parallel with other portions, i.e., transmitting a specific portion over a first data path/channel to memory space of a display; manifest file provides information on transmitting and/or receiving a specific media portion, over a first set of data paths at a full transmission rate, see para. 0009);
allocating by the throttle module remaining other channels to the display for transporting the other uncompressed frames of each image from the ultra-high definition image sensor and metadata corresponding to the non-critical region data; and transporting the non-critical region data at a partial transport rate of the throttle module on the remaining other channels to a non-critical area memory space of the display (Kang, para. 0060, 0077, 0083, 0086, transmitting allocating a second data path/channel; transmitting the other portions and manifest file over the second data path/channel; para’s 0049, 0050, 0054, receiving a manifest file, i.e., metadata, which contains information necessary to identify specific portion(s) of media data).
Kang discloses receiving selected uncompressed frames and other uncompressed frames from the ultra-high definition image sensor, but does not explicitly disclose:

transporting the critical region data to a critical area memory space of a display, wherein the critical region data in every frame of the video data received by the throttle module is transported as unpacked pixels to the display;
transporting the non-critical region data at a partial transport rate of the throttle module on the remaining other channels to a non-critical area memory space of the display wherein the non-critical region data is transported as packed pixels to the display.
Brannon discloses identify the selected uncompressed frames as critical region data based on a user selection of a critical image region, wherein the critical region data corresponds to the selected critical image region; identify the other frames of each image as non-critical region data (Brannon, at least para’s 0018-0020, 0029, 0039, and 0040, fig. 3, defining frames containing a region of interest as user selected critical image region that contains critical region data; the remaining region is considered as containing non-critical data);
transporting the non-critical region data at a partial transport rate of the throttle module on the remaining other channels (Brannon, at least para’s 0018-0020, 0029, 0039, and 0040, fig. 3, transport frames containing the region of interest over a first data path, and transport frames outside of the region of interest over a second data path. It is well known in the art that at least one section of a frame can be transported at higher transmission rate and/or higher resolution than other section(s) of the frame, as evidenced by Kim, US Publication 2008/0174697, para’s 0008, 0015, 0023, and 0050, divide an image frame into a plurality of image sections to be transmitted at different transmission rates; transmit a section comprising an object image at a higher transmission rate than a section comprising a background image); and
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Brannon’s features and well known technique in the art into Kang’s invention because doing so would effectively manage network bandwidth and enhance user’s viewing experience by providing user with high quality media.
Kang-Brannon does not explicitly disclose:
transporting the critical region data to a critical area memory space of a display, wherein the critical region data in every frame of the video data received by the throttle module is transported as unpacked pixels to the display;
transporting the non-critical region data to a non-critical area memory space of the display wherein the non-critical region data is transported as packed pixels to the display.
Kilgard discloses:
	transporting the critical region data to a critical area memory space of a display, wherein the critical region data in every frame of the video data received by the throttle module is transported as unpacked pixels to the display; transporting the non-critical region data to a non-critical area memory space of the display wherein the non-critical region data is transported as packed pixels to the display (Kilgard, col. 13, lines 30-50, In step 845 pixel transfer engine 815 performs pixel transfer operations on the rendered image data or decoded rendered image data to produce processed image data.  In step 855 pixel encode engine 810 determines if the source image is specified to be stored in packed float format within a portion of host memory 412 that is allocated to the application.  If so, in step 860, the processed image data received from pixel transfer engine 815 is encoded into the packed float format and transmitted as the source image data by pixel 
encode engine 810.  If, in step 855, pixel encode engine 810 determines that the source image is not specified to be stored in packed float format, pixel encode engine 810 transmits the processed image data as the source image data.  In step 870, the source image data transmitted by pixel encode engine 820 is stored in host memory 412; col. 13, lines 30-50, only particular source image is specified to be stored in packed float format within a portion of host memory; col. 6, line 50 through col. 7, line 19, fig. 3c, determine if packed float is specified to decode/unpack data; Col. 14, lines 9-40, according to embodiments of the present invention, high dynamic range image data may be stored in the compact packed float format provided by the 3D graphics API extension while requiring less memory than conventional floating point formats that are typically used to represent high dynamic range data.  Furthermore, using a 3D graphics API extension to add support for the packed float format maintains compatibility with existing pixel processing while adding the ability to conserve memory space.  The 3D graphic API extension allows for an application to provide an image in a conventional format without 
requiring the application to perform the encoding to the packed float format or the decoding from the packed float format.  Therefore, applications may seamlessly specify the new packed float format for image data and save memory space needed to store the image while maintaining the capability to execute conventional graphics library function calls.  Applications may also pre-encode image data in the packed float format and specify a different format or the packed float format for the destination (internal format).     Therefore, the packed float format using a 5-bit exponent represents nearly the same range of finite values as the half-precision floating point format specified by the ARB_texture_float extension.  However, the half-precision floating point format requires 48 bits for three components while the packed float format requires only 32 bits.  Therefore, the packed float format is more compact than the half-precision floating point format while maintaining nearly the same precision. It is advantageous to store image data in the packed float format since the image data will require less memory compared with the half-precision floating point format or a conventional floating point format with 32 bits per component. This disclosure indicates that packed float format due to their special format to save memory can be stored in a different memory region for efficient memory access cycles).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Kilgard’s features into Kang-Brannon’s invention because doing so would enhance user’s viewing experience by providing user efficient access to specific portion of the media content while saving memory space.

Regarding claim 30, Kang-Brannon-Kilgard discloses the method of claim 29, comprising transporting he non-critical region data in every other frame of the video data received by the throttle module (Brannon, at least para’s 0018-0020, 0029, 0039, and 0040, fig. 3, transport frames containing the region of interest over a first data path, and transport frames outside of the region of interest over a second data path. It is well known in the art that at least one section of a frame can be transported at higher transmission rate and/or higher resolution than other section(s) of the frame, as evidenced by Kim, US Publication 2008/0174697, para’s 0008, 0015, 0023, and 0050, divide an image frame into a plurality of image sections to be transmitted at different transmission rates; transmit a section comprising an object image at a higher transmission rate than a section comprising a background image; it is design option/choice to transport the non-critical region data in every other frame of the video data).
The motivation and obviousness arguments are the same as claim 29.

Regarding claim 31, Kang-Brannon-Kilgard discloses the method of claim 29, comprising:
packing pixels of only the non-critical region data; and generating the metadata corresponding to the non-critical region data for unpacking the pixels of the non-critical region data (Kilgard, col. 13, lines 30-50, only particular source image is specified to be stored in packed float format within a portion of host memory; col. 6, line 50 through col. 7, line 19, fig. 3c, determine if packed float to decode/unpack data).
The motivation and obviousness arguments are the same as claim 29.

Regarding claim 32, Kang-Brannon-Kilgard discloses the method of claim 31, comprising: unpacking the pixels of only the non-critical region data based on the metadata (Kilgard, col. 13, lines 30-50, determines if a source image is specified to be stored in packed float format within a portion of host memory; col. 6, line 50 through col. 7, line 19, fig. 3c, determine if packed float to decode/unpack data).
The motivation and obviousness arguments are the same as claim 29.

Regarding claim 33, Kang-Brannon-Kilgard discloses the method of claim 30, comprising transporting alternating portions of the remaining non-critical regions data and associate metadata to the non-critical area memory space of the display on every other output cycle of the throttle module (Brannon, col. 6, line 50 through col. 7, line 19, fig. 3c, determine if packed float to decode/unpack data; para’s 0018-0020, 0029, 0039, and 0040, fig. 3, transport frames containing the region of interest over a first data path, and transport frames outside of the region of interest over a second data path. It is well known in the art that at least one section of a frame can be transported at higher transmission rate and/or higher resolution than other section(s) of the frame, as evidenced by Kim, US Publication 2008/0174697, para’s 0008, 0015, 0023, and 0050, divide an image frame into a plurality of image sections to be transmitted at different transmission rates; transmit a section comprising an object image at a higher transmission rate than a section comprising a background image; transporting alternating portion of data on every other output cycle of an outputting module is well known in the art for effectively managing system bandwidth and system resources).
The motivation and obviousness arguments are the same as claim 29.

Regarding claim 34, Kang-Brannon-Kilgard discloses the method of claim 30, comprising:
coupling a first non-critical area of a memory space to the remaining other channels on even numbered frame cycles of the throttle module; and coupling a second non-critical area of the memory space to the remaining other channels on odd numbered Brannon, col. 6, line 50 through col. 7, line 19, fig. 3c, determine if packed float to decode/unpack data; para’s 0018-0020, 0029, 0039, and 0040, fig. 3, transport frames containing the region of interest over a first data path, and transport frames outside of the region of interest over a second data path. It is well known in the art that at least one section of a frame can be transported at higher transmission rate and/or higher resolution than other section(s) of the frame, as evidenced by Kim, US Publication 2008/0174697, para’s 0008, 0015, 0023, and 0050, divide an image frame into a plurality of image sections to be transmitted at different transmission rates; transmit a section comprising an object image at a higher transmission rate than a section comprising a background image; transporting alternating portion of data on alternating even and odd output cycle by an outputting module is well known in the art for effectively managing system bandwidth and system resource).
The motivation and obviousness arguments are the same as claim 29.

Regarding claim 35, Kang-Brannon-Kilgard discloses the method of claim 30, comprising updating different non-critical regions of each image received from an image sensor in the display on every other cycle of the throttle module in alternating sequence (Brannon, col. 6, line 50 through col. 7, line 19, fig. 3c, determine if packed float to decode/unpack data; para’s 0018-0020, 0029, 0039, and 0040, fig. 3, transport frames containing the region of interest over a first data path, and transport frames outside of the region of interest over a second data path; updating regions information of each image received from an image sensor in the display on every other cycle of a module in alternating sequence is a design option/choice).


Regarding claim 36, Kang-Brannon-Kilgard discloses the method of claim 35, comprising updating critical regions of each image received from the image sensor on every cycle of the throttle module (Brannon, col. 6, line 50 through col. 7, line 19, fig. 3c, determine if packed float to decode/unpack data; para’s 0018-0020, 0029, 0039, and 0040, fig. 3, transport frames containing the region of interest over a first data path, and transport frames outside of the region of interest over a second data path; updating regions information of each image received from an image sensor in the display on every  cycle is a design option/choice).
The motivation and obviousness arguments are the same as claim 29.

Conclusion
8.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAI TRAN can be reached on 571-272-7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.